                                           Case 4:20-cv-07375-YGR Document 3 Filed 12/07/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CYMEYON V. HILL,
                                   7                                                        Case No. 20-cv-07375-YGR (PR)
                                                        Plaintiff,
                                   8                                                        ORDER OF DISMISSAL WITHOUT
                                                 v.                                         PREJUDICE
                                   9
                                         DIETICIAN MENDOSA,
                                  10
                                                        Defendant.
                                  11

                                  12          On October 13, 2020, Plaintiff, a civil detainee, filed the present pro se complaint under 42
Northern District of California
 United States District Court




                                  13   U.S.C. § 1983. On October 21, 2020, the Clerk of the Court sent a notice to Plaintiff, informing

                                  14   him that his action could not go forward until he paid the filing fee or filed a completed in forma

                                  15   pauperis application. The Clerk sent Plaintiff a blank in forma pauperis application and told him

                                  16   that he must pay the fee or return the completed application within twenty-eight days or his action

                                  17   would be dismissed. More than twenty-eight days have passed and Plaintiff has not paid the filing

                                  18   fee, returned the in forma pauperis application, or otherwise communicated with the Court.

                                  19          Accordingly, this action is DISMISSED WITHOUT PREJUDICE. The Clerk shall

                                  20   terminate all pending motions and close the file.

                                  21         IT IS SO ORDERED.

                                  22   Dated: December 7, 2020                         ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
